Citation Nr: 1108403	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent from July 1, 2005 to February 1, 2009, for pes planus of the right foot.  

2.  Entitlement to an increased evaluation in excess of 20 percent from July 1, 2005 to February 1, 2009, for pes planus of the left foot.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2006, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In February 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board notes that additional evidence was forwarded to the Board in April 2008 after the Veteran's case was certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2010).  

In April 2008, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In regards to the Veteran's increased rating claims, by way of procedural background, service connection was granted for pes planus, third degree, in an October 1982 rating decision and a 0 percent evaluation was assigned, effective January 28, 1982.  The disability evaluation was increased to 10 percent disabling, effective October 28, 1998, in a January 1999 rating decision.  In a November 2005 rating decision, the RO determined that the Veteran's bilateral foot disability warranted separate evaluations for each foot and as such, the 10 percent evaluation was increased to 20 percent disabling for both the right foot and left foot, respectively, effective July 1, 2005.  This resulted in a combined evaluation of 40 percent disabling.  The disability evaluations were continued in the December 2006 rating decision, and the Veteran appealed therefrom.  However, during the appeal, the RO determined that clear and unmistakable error was found in granting the combined 40 percent evaluation as explained in a June 2007 Decision Review Officer (DRO) decision, and it was decreased to 30 percent disabling, effective February 1, 2009, in a January 2009 rating decision.  The Veteran did not appeal the January 2009 rating decision effectuating such change.  Thus, the Board will only discuss whether increased ratings are warranted for the Veteran's service-connected pes planus of the right foot and left foot in excess of 20 percent from July 1, 2005 to February 1, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and whether new and material evidence has been submitted with regard to the claims for service connection a low back disorder and a bilateral leg disorder are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  From July 1, 2005 to February 1, 2009, the Veteran's pes planus of the right foot is manifested by no more than severe impairment.  

3.  From July 1, 2005 to February 1, 2009, the Veteran's pes planus of the left foot is manifested by no more than severe impairment.  


CONCLUSIONS OF LAW

1.  From July 1, 2005 to February 1, 2009, the criteria for an evaluation in excess of 20 percent for pes planus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

2.  From July 1, 2005 to February 1, 2009, the criteria for an evaluation in excess of 20 percent for pes planus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in January 2006 with the VCAA notice requirements for his increased rating claims.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluations would be evidence showing that his disabilities were worse than the current evaluations contemplate.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the recent decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran was also provided VA examinations in connection with his increased rating claims, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision  
A.  Pes Planus of the Right Foot and Left Foot

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Throughout the rating period on appeal, the Veteran has been assigned 20 percent evaluations for his service-connected pes planus of the right foot and left foot pursuant to Diagnostic Code 5276.

Under Diagnostic Code 5276, a 20 percent evaluation is assigned respectively for severe unilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  In order to be entitled to the next-higher 30 percent evaluation for unilateral flatfoot or 50 percent evaluation for bilateral flatfeet, the evidence must show pronounced unilateral or bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

After a careful review of the medical evidence of record, the Board finds that the evidence does not support assignment of the next-higher 30 percent evaluations, for the reasons discussed below.  

In this case, the Veteran's right and left flatfeet are not shown to result in marked pronation or marked inward displacement of the feet.  In this regard, at a November 2005 VA examination, the VA examiner reported that the Veteran's gait was normal with no evidence of abnormal weight bearing or a deformity or structural abnormality of the feet.  While the second VA examiner in May 2007 indicated that there was "[m]oderate" pronation, it is determined that such pronation problems have been contemplated by the currently assigned 20 percent evaluations for the Veteran's right and left flatfeet.  There is no objective demonstration of marked pronation such as to warrant a higher evaluation during any portion of the rating period on appeal.  Thus, despite the notation of "moderate pronation," the Veteran's overall disability picture is not found to most nearly approximate the criteria for a higher rating for any portion of the rating period on appeal.  This is especially true when considering the additional rating factors under Diagnostic Code 5276, as discussed below.  

Extreme tenderness of plantar surfaces of the feet is also a rating consideration under Diagnostic Code 5276.  Here, the evidence of record throughout the rating period on appeal fails to demonstrate such extreme tenderness.  In this regard, the Board acknowledges the Veteran's complaints of foot pain, raised at his VA examinations and in the outpatient clinical records.  For example, at the November 2005 VA examination, the Veteran described weekly flare-ups lasting less than one day when walking or standing.  He reported experiencing tenderness, swelling, stiffness, fatigability, weakness, pain, lack of endurance, and incoordination on both feet.  Moreover, at his May 2007 VA examination, the Veteran informed the VA examiner that he developed pain in his feet in 1969 that has prevented him from standing for prolonged periods of time.  He explained that it has progressively worsened, and taking Tramadol two to three times a week on average does not alleviate the symptoms.  He reported experiencing pain, swelling, stiffness, fatigability, weakness, and lack of endurance while standing and walking for both feet.  He further added that he utilizes a cane as an assistive device for mobility, and the shoe inserts provided by his physician have made his bilateral foot disability worse.  

In addition to the subjective complaints detailed above, the objective evidence also notes foot pain and tenderness.  For example, upon examination in November 2005, physical examination of the Veteran revealed painful motion, fatigability, weakness, incoordination, and tenderness of both feet.  The VA examiner specifically noted that tenderness was present to the plantar surface with manipulation and palpation, and categorized the tenderness as being "moderate."  Additionally, the May 2007 VA examiner noted tenderness on manipulation of the midfoot, and to palpation of the plantar surface of the heel especially at the insertion point of the plantar fascia.  However, such findings are deemed to be accounted for by the 20 percent evaluations assigned throughout the rating period of appeal.  None of the objective evidence establishes extreme tenderness of plantar surfaces of the feet such as to warrant the next-higher 30 percent evaluations.  

The evidence of record further fails to show severe spasm of the tendo achillis on manipulation.  Indeed, no evidence of record reveals any spasms of the feet, severe or otherwise.  

Based on the foregoing, the Veteran's overall disability picture has not risen to the level of severity contemplated by the next-higher 30 percent rating under Diagnostic Code 5276 for the Veteran's pes planus of the right foot and left foot during any portion of the rating period on appeal.  

In reaching the above conclusion, the Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2010).  The Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, Diagnostic Code 5276 is not based on limitation of motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected pes planus of the right foot and left foot, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected right and left foot disabilities been more disabling than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular evaluations are inadequate for the Veteran's service-connected pes planus of the right foot and left foot, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criterion adequately describes the severity and symptomatology of the Veteran's service-connected disabilities.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his service-connected disabilities.  Moreover, marked interference with employment has not been shown. In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of extraschedular ratings was not prejudicial.  

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected disabilities have worsened; however, the objective clinical findings do not support his assertions for the reasons stated above.  As the preponderance of the evidence is against the Veteran's claims for increased ratings for his pes planus of the right foot and left foot from July 1, 2005 to February 1, 2009, the benefit-of-the-doubt doctrine is not for application, and increased ratings must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an increased evaluation in excess of 20 percent from July 1, 2005 to February 1, 2009, for pes planus of the right foot is denied.  

Entitlement to an increased evaluation in excess of 20 percent from July 1, 2005 to February 1, 2009, for pes planus of the left foot is denied.  


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2005), the Court pointed out that the legislative intent underlying VCAA notice is to provide claimants with a meaningful opportunity to participate in the adjudication of claims.  The Court held that in the context of a claim to reopen a previously denied claim for service connection, VA is required to provide a "notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. " Kent at page 10.  An October 2007 letter to the Veteran is unrelated to the claims on appeal.  Likewise,  a May 2008 letter is not compliant with the directions in Kent.  The Veteran needs to be told that to reopen his claims he must submit evidence concerning medical nexus.

The remaining question in this case is whether the Veteran is entitled to a TDIU rating.  Upon review of the claims file, the minimum percentage requirements for the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) are not met, and the Board finds that assignment of a schedular TDIU rating is thus not warranted.  The Board notes that the Veteran had a combined evaluation of 40 percent, prior to February 1, 2009, and 30 percent thereafter.  Nevertheless, there is evidence of record suggesting that the Veteran could not obtain or retain substantially gainful employment because of his service-connected bilateral flatfeet disabilities.  Thus, consideration of TDIU on an extraschedular basis is warranted.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  

To date, the RO has not referred the Veteran's claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis.  If a Veteran is unemployable by reason of his service-connected disabilities, occupational background and other related factors, an extraschedular total rating may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  

The Board, however, is precluded from assigning a TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to an extraschedular evaluation is warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extraschedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary), 61 Fed. Reg. 66749 (1996); See Bowling v. Principi, supra.

This matter is remanded for referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. A VCAA letter should be sent to the Veteran addressing the claims to reopen based on new and material evidence.   The Veteran is to be told of the basis of the prior final denial and the legal requirements for reopening the claims, particularly the need for evidence of a medical nexus between current problems and his active service.

2.   Refer the Veteran's claim for a TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 4.16(b).

3.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  If the claim remains denied, the Veteran and his representative should be provided an appropriate Supplemental Statement of the Case (SSOC), and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


